Citation Nr: 0214655	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-08 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


Entitlement to a rating greater than 20 percent for 
degenerative disc disease of the lumbar spine from November 
14, 1994 to October 23, 1998.

(The issue of entitlement to a rating greater than 20 percent 
for degenerative disc disease of the lumbar spine from May 7, 
1991 to November 14, 1994 will be the subject of a later 
decision of the Board).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

A June 1991 rating action denied service connection for a low 
back disability then classified as contusion of muscles of 
the lumbar area.  The Board entered a decision in June 1994 
affirming the RO's adverse determination.  Thereafter, the 
veteran appealed that decision to the United States Court of 
Veterans Appeals, now the United States Court of Appeals for 
Veterans Claims (Court).  The Court vacated the Board's June 
1994 decision.  The Board remanded the case for further 
evidentiary development in May 1996, March 1998 and April 
2000.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from an October 2000 rating action granting service 
connection for degenerative disc disease of the lumbar spine.  
The RO assigned a 20 percent rating from May 7, 1991 to 
October 22, 1998; a 40 percent rating was assigned from 
October 23, 1998.

Since this claim arises from an original grant of service 
connection, the Board is permitted to assign separate ratings 
during the pendency of this appeal.  Fenderson, v. West, 12 
Vet. App. 119 (1999).  As such and in view of the decision in 
this case, the issues are phrased as appearing on the title 
page of this decision.  As to the first issue, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDING OF FACT

From November 14, 1994 to October 23, 1998, service connected 
low back disability was manifested primarily by severe 
limitation of motion of the lumbar spine and no greater 
without any significant neurological abnormalities.


CONCLUSION OF LAW

A 40 percent rating for a low back disability from November 
14, 1994 to October 23, 1998 is warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 
5292-5295 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

When the veteran was examined at a VA clinic on March 7, 
1991, he complained of longstanding low back pain and 
indicated a severe relapse of low back pain recently.  The 
diagnosis was sciatica.  Also on March 7, 1991, x-ray 
examination of the lumbar spine showed that "individual 
lumbar spines" were normal in size and height.  There was no 
fracture or subluxation.  There were localized degenerative 
arthritic changes seen at the L5-S1 level, including the 
posterior elements.  The disc spaces were not remarkable.  

VA x-ray examination of the lumbar spine on June 11, 1991 was 
interpreted as showing degenerative osteoarthritis with 
minimal narrowing of the neural foramina at the level of L5-
S1; questionable herniated nucleus pulposus at the level of 
L5-S1.  According to a VA progress note of July 17, 1991, the 
veteran reported continued low back pain episodes two to 
three times per week, with severe pain causing him to fall to 
his knees.  Clinical inspection revealed spasm with range of 
motion; flexion was at 80 degrees.  The impressions were 
lumbosacral spine spasm with questionable central cord 
compression.  A VA treatment entry of August 29, 1991 
indicates that the veteran had chronic low back pain with x-
ray findings of degenerative joint disease at L5-S1.  

An October 1, 1991 VA consultation sheet relates that the 
veteran had chronic low back pain of eight years duration 
with intermittent exacerbations.  Clinical inspection showed 
that range of motion of the lumbosacral spine was limited in 
flexion.  There was tenderness at the lower lumbosacral spine 
area.  No muscle atrophy or weakness was detected.  Knee jerk 
and ankle jerk reflexes were 2+.  No sensory deficits were 
elicited.

The veteran's substantive appeal with respect to the issue of 
service connection for a low back disability was received in 
November 1991.  The veteran stated that his back pain had 
been increasing and required heavier does of aspirin and 
other over-the-counter drugs.

A February 26, 1992 treatment notation by the VA physical 
therapy service describes the veteran as a 62 year old man 
with a stiff back, unable to flex the trunk, having a rigid 
L-5 region , and unable to lift the legs.  The assessment was 
mechanical low back pain secondary to tight hamstrings.  When 
the veteran was examined at a VA orthopedic clinic on 
February 26, 1992, he reported that he was able to walk seven 
blocks; low back pain increased with walking and decreased 
with sitting or leaning against a wall.  The veteran related 
that pain was localized in the lower back, without radiating 
numbness, tingling or weakness.  He indicated that he was 
able to walk seven blocks.  On clinical inspection, motor 
power of the lower extremities was +5/5 and sensory status 
was intact.  On April 22, 1992, examination of the veteran's 
low back at a VA orthopedic clinic revealed flexion of the 
lumbar spine to 110 degrees and full extension.  

Added to the record in February 1993 was a July 1991 
statement from a VA physician indicating that the veteran was 
unable to attend a court related hearing because he was being 
treated for a prolonged back injury.  The physician pointed 
out that sitting for a long period of time would exacerbate 
the veteran's condition.

A hearing was held before a member of the Board in September 
1993.  In testimony, the veteran pointed out that he 
experienced shock-like pain when twisting slight, which 
caused him to become paralyzed and fall to the floor.  This 
sensation occurred about once a week. 

A statement was received in September 1993 from the veteran's 
spouse.  In the statement, she related that she had known the 
veteran since 1960 and noted that he had suffered from a 
chronic back problem since that time.  She recalled that, at 
social gatherings, the veteran chose not to participate in 
such recreational activities as volleyball, badminton, or 
baseball because of his back.  She pointed out that she came 
to realize that her husband was hampered in many routine 
activities for fear of "throwing" his back out of kilter.

VA outpatient reports, dated from 1993 to 1998, reflect that 
the veteran complained of chronic low back pain.  On August 
16, 1993, he noted that he had some relief of low back pain 
from a back support.  He indicated that he was able to climb 
stairs and could get out of a chair.  Clinical inspection 
disclosed mild tenderness at the lumbosacral junction.  No 
lower extremity sensory, motor or reflex deficits were 
elicited.  

On November 14, 1994, clinical inspection showed that motion 
of the lumbosacral spine was markedly limited in flexion and 
extension.  Knee jerk and ankle jerk reflexes were 2+; no 
definite neurological deficit was elicited.  When the veteran 
was examined at an orthopedic clinic on February 21, 1996, 
ranges of motion of the lumbosacral spine were as follows:  
forward flexion-30 degrees, extension-0 degrees, sideward 
flexion-10 degrees in each direction.  No point tenderness 
was elicited.  There was no spasm of paravertebral muscles.  
Knee jerk and ankle jerk reflexes were 2+ bilaterally; no 
neurological deficit was detected.

Of record is a report, dated in May 1996, from Stanford A. 
Lavine, M.D.  Examination of the veteran's lumbar spine 
revealed paraspinal spasm and tenderness in the area of the 
sacroiliac joints.  The veteran resisted extension to 10 
degrees, flexion to 30 degrees, and lateral bending to the 
right and left to 10-15 degrees-all of these maneuvers 
produced discomfort in the low lumbar area.  Neurovascular 
examination revealed normal deep tendon reflexes.  Straight 
leg raising was restricted, producing pain in the lower back 
bilaterally at 15-20 degrees.  X-rays of the lumbosacral 
spine revealed a hemi-L5 sclerosis of the involved facets and 
narrowing of the L5-S1.  The assessment was that the veteran 
had degenerative disc disease, as well as a developmental 
anomaly of L-5.  

The veteran was afforded a VA orthopedic examination on 
October 23, 1998.  Clinical inspection disclosed pain on 
palpation of the lumbosacral spine.  No muscle spasm was 
elicited.  Active range of motion of the lumbosacral spine 
was zero degrees in flexion and extension secondary to pain.  
There were no focal neuromuscular or functional deficits.  
Importantly, the examiner noted that there were some 
inconsistencies between subjective and objective findings.  
For example, the examiner noted that the veteran reported an 
inability to flex his spine but did do so during the kneel on 
chair test.  

Associated with the record was argument on the veteran's 
behalf made in statements, prepared by his attorney, and 
dated in May 2001 and October 2001.  The attorney called the 
Board's attention to VA clinical records, dated in 1991 and 
1992, and referenced above.  The attorney asserted that these 
clinical records depict that the veteran's low back 
disability warranted assignment of a 40 percent rating from 
May 7, 1991, rather than from October 23, 1998, as the 
manifestations of the low back disability were as severe 
before October 23, 1998 as they were from that date onward.

II.  Analysis

VCAA 

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

When read together, the July 2001 statement of the case, the 
April 2002 supplemental statement of the case and a letter 
dated in January 2002 adequately informs the veteran of the 
VCAA and the duty to assist and duty to notify 
responsibilities.  All relevant evidence has been obtained 
and the veteran has been afforded a VA examination and a 
hearing.  Accordingly, the statutory and regulatory 
requirements of the VCAA and implementing regulations have 
been met.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002) and Quartuccio v. Principi, 16 
Vet App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Adjudication of 
this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Applicable Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001).  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code 5010 (2001).  Degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  a 10 
percent rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; a 20 percent rating is warranted where there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).

A 10 percent rating is warranted for limitation of motion of 
the lumbar spine, when slight.  A 20 percent rating is 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 40 percent rating is warranted for limitation of 
motion of the lumbar spine, when severe.  38 C.F.R. 4.71a, 
Diagnostic Code 5292 (2001.  A noncompensable rating is 
warranted for intervertebral disc syndrome, postoperative, 
cured.  A 10 percent rating is warranted for intervertebral 
disc syndrome, mild.  A 20 percent rating is warranted for 
intervertebral disc syndrome, moderate; recurring attacks.  A 
40 percent rating is warranted for intervertebral disc 
syndrome, severe; recurring attacks, with intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome, pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 

with little intermittent relief.  38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2001).  (Note:  The regulations pertaining to 
rating intervertebral disc syndrome changed September 23, 
2002; however, the issue under consideration pertains to a 
rating period prior to this date.  Therefore, the new 
regulations are not for consideration in this case.)

A noncompensable rating is warranted for lumbosacral strain 
or sacro-iliac injury and weakness with slight subjective 
symptoms only.  A 10 percent rating is warranted with 
characteristic pain on motion.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending, loss 
of lateral spine motion unilateral, in standing position.  A 
40 percent rating is warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71a, Diagnostic Codes 5294-5295 (2001).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a low back 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Discussion

The Board has reviewed the evidence during the period from 
May 7, 1991 to November 14, 1994 in connection with the issue 
presently under consideration.  A VA clinical record, dated 
November 14, 1994, shows that the veteran's lumbar spine then 
exhibited "marked" restriction in the range of forward 
flexion.  Thereafter, a VA treatment entry of February 1996 
showed that the veteran's 

lumbar spine was had limitation of forward flexion to 30 
degrees, thus evidencing severe limitation of motion.  
Additionally, a private examiner in March 1996 also indicated 
that low back discomfort produced significant resistance when 
the veteran attempted forward flexion beyond 30 degrees.  
Upon a review of the record, the Board concludes that severe 
limitation of motion of the veteran's lumbar spine was 
objectively demonstrated as of November 14, 1994 and that 
assignment of a 40 percent rating for his low back disability 
under Diagnostic Code 5292 is warranted for the period under 
consideration; that is, November 14, 1994 to October 23, 
1998.  

Furthermore, the Board notes that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 & 4.45 (2000) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  In this case, 40 percent is the maximum permissible 
based on limitation of motion.  The evidence of record does 
not establish that the veteran had ankylosis of his spine 
during this period of time.  Accordingly, a rating in excess 
of 40 percent based on actual or functional limitation of 
motion is not warranted.  In addition, as there is no 
evidence of significant neurological abnormalities 
attributable to the back condition, a 60 percent rating under 
the criteria for intervertebral disc syndrome is not 
warranted.

The Board concludes that a 40 percent rating, which this 
Board decision now assigns, reflects the most disabling the 
condition has been from November 14, 1994 to October 23, 
1998.  Fenderson, supra.  In reaching this conclusion, the 
Board has been mindful of the applicability of the benefit-
of-the-doubt doctrine.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 



ORDER

An increased rating to 40 percent for service connected low 
back disability from November 14, 1994 to October 23, 1998 is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

